Case: 20-50135      Document: 00516178686         Page: 1    Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 25, 2022
                                  No. 20-50135
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marvin Lewis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:16-CR-214-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Marvin Lewis appeals the sentences imposed in this case on remand
   following our decision in United States v. Lewis, 907 F.3d 891 (5th Cir. 2018).
   On remand, the district court resentenced Lewis within the guidelines range
   to a total of 384 months of imprisonment, including statutory minimum


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50135      Document: 00516178686           Page: 2     Date Filed: 01/25/2022




                                     No. 20-50135


   consecutive terms of 60 months and 84 months that were required for his two
   18 U.S.C. § 924(c) convictions. Lewis was also convicted of one count of
   conspiracy to interfere with commerce by threats or violence, a violation of
   the Hobbs Act; eleven counts of money laundering; one count of money
   transactions in property derived from specific unlawful activity; seven counts
   under the Hobbs Act for interference with commerce by threats or violence;
   and one count of possession of a firearm by a felon.
          Lewis first challenges the district court’s application of the five-level
   enhancement under U.S.S.G. § 2B3.1(b)(2)(C) to two robberies.                The
   enhancement applies if a firearm is brandished during a robbery. With
   respect to the robbery in Strongsville, Ohio, the district court did not clearly
   err in determining that it was reasonably foreseeable to Lewis that a firearm
   would be brandished. See United States v. Jordan, 945 F.3d 245, 263-64 (5th
   Cir. 2019), cert. denied, 140 S. Ct. 2698 (2020), and cert. denied, 141 S. Ct. 606
   (2020). Although Lewis did not commit the Strongsville robbery himself, the
   evidence sufficiently connected him to the robbery and the unknown person
   who brandished the firearm while committing the robbery. The evidence
   showed that Lewis entered the jewelry store about two weeks before the
   robbery and discussed the availability of high-priced diamonds with the
   manager. The unknown person later stole diamonds from the same case of
   large diamonds where Lewis spoke to the manager. Lewis also stayed at a
   hotel near the store, and he later possessed diamonds that were consistent
   with ones taken in the robbery. He also had personal knowledge that
   brandishing a firearm was one way to commit a robbery because he earlier
   provided a different accomplice with a firearm and that accomplice
   brandished the firearm during two other robberies.
          Lewis also challenges the application of the § 2B3.1(b)(2)(C)
   enhancement to the robbery of Wright Pawn and Jewelry Company.
   Contrary to Lewis’s argument that the Government failed to rebut the



                                           2
Case: 20-50135      Document: 00516178686          Page: 3   Date Filed: 01/25/2022




                                    No. 20-50135


   presentence report’s (PSR) determination that the enhancement was
   inapplicable, the Government raised this court’s vacatur of the § 924(c)
   conviction in Count 23 as the basis for overturning the PSR’s determination.
   See Lewis, 907 F.3d at 893, 895. Additionally, the district court did not abuse
   its discretion in allowing the Government’s objection even though the
   district court earlier declared an end to argument on PSR objections. See
   Fed. R. Crim. P. 32(i)(1)(D); United States v. Angeles-Mendoza, 407 F.3d
   742, 749 (5th Cir. 2005). The district court sought to calculate the guidelines
   correctly, and Lewis was not prejudiced by the timing of the objection
   because the record shows that he understood the Government’s position at
   least a week before the resentencing hearing resumed and the objection was
   considered.    The Government also did not waive the issue, as the
   Government did not intentionally relinquish or abandon the objection. See
   United States v. Rico, 864 F.3d 381, 383-84 (5th Cir. 2017).
          Lewis does not brief any argument challenging the district court’s
   determination that the enhancement became applicable to the Wright Pawn
   robbery after the § 924(c) conviction in Count 23 was vacated. He has
   therefore waived a challenge to the merits of that decision. See United States
   v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010).
          In his final argument, Lewis challenges the substantive reasonableness
   of his sentences. Because he was sentenced within his properly calculated
   guidelines range, a presumption of reasonableness applies. See United States
   v. Stephens, 717 F.3d 440, 447 (5th Cir. 2013). When sentencing Lewis, the
   district court indicated that it had considered all the proposed guidelines
   calculations, arguments about the sentence, and sentencing factors under 18
   U.S.C. § 3553(a). The district court also stated that Lewis’s crimes were
   “extremely serious”; his conduct “placed a large number of people in
   danger”; it was “lucky that no one was injured”; and Lewis was the organizer




                                          3
Case: 20-50135        Document: 00516178686        Page: 4   Date Filed: 01/25/2022




                                    No. 20-50135


   of the numerous robberies, carefully planning them and obtaining people to
   commit them for him.
          Our review for substantive reasonableness is “highly deferential,
   because the sentencing court is in a better position to find facts and judge
   their import under the § 3553(a) factors with respect to a particular
   defendant.” United States v. Diaz Sanchez, 714 F.3d 289, 295 (5th Cir. 2013)
   (quoting United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013)). Giving
   due deference to the district court’s sentencing decision, we conclude that
   Lewis has not shown that the district court abused its discretion with respect
   to substantive reasonableness. See Stephens, 717 F.3d at 447; Diaz Sanchez,
   714 F.3d at 295.
          AFFIRMED.




                                         4